Oliver, Chief Judge:
This appeal for reappraisement relates to certain automobiles, identified herein as 250 Anglia DeLuxe and 50 Prefect DeLuxe, exported from Ireland and entered at the port of Jacksonville, Fla.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the automobiles in question is cost of production, as defined in section 402a (f) of the Tariff Act of 1930, as amended, and that such statutory value therefor is as follows:
Anglia DeLuxe automobile Prefect DeLuxe automobile
Material and labor 281. 86 292. 81
Usual general expenses 28.19 29.28
Profit 24. 80 37.72
Total 334. 85 359. 81
(All figures are in English currency — pounds sterling)
Judgment will be rendered accordingly.
The conclusion herein follows United States v. Ford Motor Company, 46 Cust. Ct. 135, A.R.D. 124, the record in which case was incorporated by consent.